UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-7737




In Re: CARLOS DUKE,

                                                        Petitioner.



         On Petition for Writ of Mandamus.   (CR-90-389)


Submitted:   January 29, 1999             Decided:   March 19, 1999


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carlos Duke, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carlos Duke filed this petition for a writ of mandamus asking

this court to compel the district court to “produce a statement of

opinion.”     The granting of a writ of mandamus is a drastic remedy

to be used in extraordinary circumstances.     See In re Beard, 811

F.2d 818, 826 (4th Cir. 1987).    A petitioner must show that he has

a clear right to the relief sought, that the respondent has a clear

duty to perform the act requested by petitioner, and that there is

no other adequate remedy available.     See In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).    Duke has failed to

make the requisite showing for such extraordinary relief; the

appropriate vehicle for challenging the district court’s decision

is an appeal.    See In re United Steelworkers, 595 F.2d 58, 60 (4th

Cir. 1979).     Accordingly, although we grant leave to proceed in

forma pauperis, we deny his petition for a writ of mandamus.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                     PETITION DENIED




                                   2